Citation Nr: 1404394	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-26 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation for right elbow medial epicondylitis in excess of 10 percent.

2.  Entitlement to an initial evaluation for left elbow medial epicondylitis in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran had active service from March to August 1983, and from April 1985 to June 2009. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The rating decision granted service connection for the disabilities on appeal, and evaluated each as noncompensable from July 1, 2009.  An April 2011 supplemental statement of the case assigned a 10 percent evaluation for each disability from July 1, 2009.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's right elbow medial epicondylitis does not result in any limitation of motion.

2.  The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's left elbow medial epicondylitis does not result in any limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for right elbow medial epicondylitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206-5024 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent for left elbow medial epicondylitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206-5024 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

This appeal arises from the Veteran's disagreement with the initial evaluations following grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA did advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  An April 2010 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant law, including that concerning extraschedular evaluations.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve increased initial evaluations for the service-connected disabilities at issue. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private treatment records, VA examination reports, and the Veteran's own contentions in support of his claim.  

A VA predischarge examination was conducted in February 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in this case is more than adequate.  Although the examiner did not review the Veteran's claims file, the examiner did conduct a complete and thorough physical examination.  The examiner considered the Veteran's medical history, including his lay reports of his symptomatology; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disabilities.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Veteran has not asserted, and the evidence does not show, that his disabilities have increased in severity since the date of the most recent medical record before the Board.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran contends that his service-connected elbow disabilities warrant initial evaluations in excess of 10 percent.  

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If  there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Rating Schedule provides that tenosynovitis is rated under the criteria for degenerative arthritis, pursuant to Diagnostic Code 5003.  Diagnostic Code 5024.  Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion of the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Diagnostic Code 5206 provides that limitation of flexion of the major or minor forearm to 90 degrees warrants a 20 percent rating.  Diagnostic Code 5207 provides that limitation of extension of the major or minor forearm to 75 degrees warrants a 20 percent evaluation.  Diagnostic Code 5208 provides that a 20 percent rating is assigned where there is flexion of the forearm limited to 100 degrees and extension limited to 45 degrees.  Diagnostic Code 5213 provides for the evaluation of impairment of supination and pronation of the forearm.  A 20 percent rating applies where involving a major extremity corresponds to limitation of pronation if there is at least motion lost beyond the last quarter of arc, or the hand does not approach full pronation; or otherwise, there is loss of movement (i.e., bone fusion) where at least the hand is fixed near the middle of the arc , or there is moderate pronation. 

A Note provides that when evaluating forearm and wrist injuries under Diagnostic Codes 5205 through 5213, multiple impaired finger movements due to tendon tie-up, muscle or nerve injury are to be separately rated and combined not to exceed rating for loss of use of hand.

The Rating Schedule further provides that normal range of motion for the elbow is from 0 degrees of extension to 145 degrees of flexion.  Normal forearm supination is from 0 to 85 degrees.  Normal forearm pronation is from 0 to 80 degrees.  See 38 C.F.R. § 4.71a , Plate I.

When evaluating joint disabilities rated on the basis of  limitation of motion, VA may consider granting a higher  rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is  demonstrated, and those factors are not contemplated in the  relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202(1995).

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for either disability.  There is simply no evidence that the Veteran's range of motion of either elbow warrants a higher initial evaluation.

The report of the February 2009 VA examination provides that the Veteran reported symptoms of weakness, stiffness, giving way, lack of endurance, and constant pain.  He was able to function without medication.  The report provides that the Veteran demonstrated normal range of motion of both elbows with no pain with range of motion testing.  The Veteran's range of motion of each elbow was limited by lack of endurance, but there was no pain, fatigue, weakness, or incoordination with repetitive use.  There was no additional limitation in degrees.  The VA examiner noted tenderness to palpation over the medial epicondyle of both elbows, but there was no edema, effusion, weakness, redness, heat, guarding of movement, or subluxation of either elbow.  X-rays of the bilateral elbows performed at the VA examination were reported as normal on each study.  The Veteran's motor and sensory functions were within normal limits in the upper extremities, and the reflexes were normal and symmetrical in the upper extremities. 

Subsequently dated VA outpatient treatment reports show orthopedic consultations and treatment for elbow pain and tenderness, to include steroid injections.  On examination in June 2010, the Veteran complained of medial elbow pain, left greater than right.  He was right hand dominant.  Motion for each elbow was normal.  The ulnar nerve examination was absolutely normal, and vascular and neurologic examinations were intact.  The Veteran was injected at the left medial epicondyle.  

As noted, the Veteran has not asserted, and the evidence does not show, that either elbow disability has increased in severity since the June 2010 outpatient treatment report.  See Olsen, supra.

The foregoing evidence does not show that either disability results in limitation of motion of the forearm to a degree warranting a 20 percent evaluation under any of the applicable Diagnostic Codes discussed above.  Put simply, the Veteran's elbows each have normal motion.  

The Board is aware of the Veteran's reported symptoms.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report elbow symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his elbow disabilities according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disabilities are evaluated. 

The observable symptoms that the Veteran described during the VA examination or the outpatient examination simply do not satisfy the criteria for an initial evaluation in excess of 10 percent for either disability.  As noted above, the foregoing evidence does not support a higher evaluation under any applicable Diagnostic Code.  Moreover, the foregoing evidence does not show that pain, due to either service-connected disability, has caused functional loss warranting an evaluation in excess of 10 percent under the applicable Diagnostic Codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Other Considerations

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disabilities.  The Veteran described weakness, stiffness, giving way, lack of endurance, and constant pain.  The rating criteria and Deluca, supra, contemplate these impairments.  Consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the record does not raise a claim of entitlement to a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, and the evidence does not show, that his elbow disabilities render him unable to secure and follow a substantially gainful occupation.  The June 2010 VA outpatient treatment report provides that the Veteran worked for the Department of Labor in a sedentary-type job.  

In sum, the preponderance of the evidence is against an initial evaluation in excess of 10 percent for right elbow medial epicondylitis or left elbow medial epicondylitis, and therefore the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

(CONTINUED ON NEXT PAGE)








ORDER

An initial evaluation for right elbow medial epicondylitis in excess of 10 percent is denied.

An initial evaluation for left elbow medial epicondylitis in excess of 10 percent is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


